Citation Nr: 9929369	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-03 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the 
amount of $2,151.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
April 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was granted a waiver 
of $3,000.00 and denied a waiver on the balance of $2,151.00 
overpayment.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The Committee on Waivers and Compromises (COWC) found the 
veteran to be free of fraud, misrepresentation, or bad faith.  

3.  Recovery of the overpayment would cause undue hardship to 
the veteran by depriving him of basic necessities.  


CONCLUSION OF LAW

Recovery of the VA's overpayment of $2151.00 would be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A December 1995 letter notified the veteran of the initial 
award of pension benefits, retroactively starting September 
1995.  The letter stated that the rate of pension was based 
on zero income from earnings, Social Security, retirement, 
and other sources and instructed the veteran to notify VA 
immediately if his income changed.  

In January 1997, the RO received the veteran's Eligibility 
Verification Report which stated that the veteran received 
monthly payments of $594.00 from Social Security.  The RO 
mailed two due process letters to the veteran informing him 
of proposed reductions in VA monthly benefits because the 
veteran had received Social Security income since September 
1995.  In June 1997, the proposed reductions were 
implemented, resulting in an overpayment of benefits of 
$5,151.00.  

The COWC found the veteran to be free of fraud, 
misrepresentation, or bad faith but initially denied a waiver 
of $5,151.00.  Eventually, an October 1997 determination 
granted a partial waiver in the amount of $3,000.00 and 
denied a waiver on the balance of $2,151.00.  


Criteria

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998); Cullen v. Brown, 5 
Vet. App. 510, 511 (1993).  

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtor contribute to the creation of the debt; (2) Balancing 
of faults.  Weighing fault of debtor against Department of 
Veterans Affairs fault; (3) Undue hardship.  Whether 
collection would deprive debtor or family of basic 
necessities; (4) Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) Unjust enrichment.  Failure to 
make restitution would result in unfair gain to the debtor; 
(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (1998); Cullen, 5 Vet. App. 
at 511-512.  The list of elements contained in the regulation 
is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

If the evidence is in equipoise, application of the benefit 
of the doubt standard tips the balance in favor of the 
veteran and the veteran again prevails on the claim.  Only if 
the preponderance of the evidence goes against the claim will 
the appellant be denied the benefit sought.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran's claim is well grounded under 38 U.S.C.A. § 
5107(a) (West 1991) because his allegation that collection of 
the debt would pose an undue hardship and defeat the purpose 
for which the veteran receives VA disability compensation is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

In October 1997, the COWC found the veteran to be free of 
fraud, misrepresentation, or bad faith.  Therefore, recovery 
of overpayment will be waived if recovery would be against 
equity and good conscience according to the considerations of 
38 C.F.R. § 1.965(a).  See 38 C.F.R. § 1.963(a).  

With respect to the actions of the veteran, the overpayment 
was created because the veteran's August 1995 application 
listed zero Social Security income.  Several months of 
overpayments had accumulated before he informed the VA in 
January 1997 that he had started receiving Social Security 
income.  

With respect to balancing the faults of the veteran and of 
the VA, the veteran is at greater fault because he was 
obligated to report income changes and because the evidence 
does not show the VA at fault.  The Board notes, however, 
that the representative assisted the veteran in filing the 
notice of disagreement, and their November 1998 statement 
asserted that the veteran does not understand VA's 
communications.  In addition, although it was inaccurate soon 
after, the August 1995 application truthfully stated zero 
income from Social Security because the veteran did not 
receive Social Security benefits until the next month.  

With respect to undue hardship, an analysis of the veteran's 
application and December 1997 financial status report 
revealed that his sole, fixed income is $637 from Social 
Security and $77.00 from the VA, that he is an unemployed 56-
year-old with a tenth grade education, that he has no savings 
and almost no cash on hand, and his only possession is his 
21-year-old car.  His monthly expenses of $625 include rent, 
food, and utilities but make no allocation for clothing, 
telephone, health insurance, or medical needs.  Collection of 
the debt would cause undue hardship because it would deprive 
the veteran of basic necessities.  As to financial hardship, 
such a finding would be justified if collection would deprive 
the veteran of food, clothing, shelter, or other basic 
necessities.  Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  

With respect to defeating the purpose of VA disability 
compensation, it would take the veteran approximately 28 
months to repay $2,151.00 if the VA were to withhold his 
current $77.00 monthly payment.  However, the veteran cannot 
reasonably anticipate gainful employment in the future to 
compensate for the loss of $77.00 per month because he is an 
unemployed 56-year-old with a tenth grade education who has 
been rated 60 percent disabled for coronary artery disease 
with unstable angina and hypertension.  See Cullen v. Brown, 
5 Vet. App. at 513.  The 1997 financial status report shows 
that a reduction of $77.00 from his monthly income would 
literally deprive him of the basic necessities of rent, food, 
and utilities and certainly defeat the purpose for which he 
receives VA disability benefits.  

With respect to unjust enrichment, it is true that the 
veteran received a windfall for the months that he received 
VA overpayments.  With respect to the veteran's reliance upon 
VA payments to his detriment, the evidence does not show that 
he relinquished a valuable right in reliance upon VA 
benefits.  Certainly, he did not relinquish Social Security 
payments.  Nor did he incur a legal obligation because the 
December 1997 financial status report shows no installment 
contracts or other debts.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against a waiver 
of overpayment.  


ORDER

Entitlement to waiver of recovery of indebtedness in the 
amount of $2,151.00 is granted.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

